Higgins, J.
The defendant’s counsel noted 87 exceptions during the trial. Sixty of these relate to the charge. The brief consists of approximately 50 pages. The complete story of the case is short. The prosecuting witness testified she and the defendant were both students in the same high school. They began having dates in September, 1959. After the first two or three dates the parties had sexual relations. The prosecutrix testified this relationship continued until about June or July, 1960; that she became pregnant in April, 1960; that the defendant is the father of the child and that she had never had relations witli any other person.
The defendant testified, admitting the dates beginning in September, 1959. He testified, however, he never had relations with the prosecuting witness after September of that year and that he is not the father of the child born in January, 1961.
*688Both the prosecutrix and the defendant offered certain bits of evidence, mostly of their good character, tending to support their respective stories. The defendant admitted that he was strong and able to work, and that he had refused to support the child upon the ground that he was not its father.
In the charge the court reviewed at great length the evidence of all the witnesses and explained in minute detail the law arising on the evidence and the warrant. The jury found: (1) The defendant is the father of the illegitimate child, Leigh Roxanne Tillman, born to Anne Jacqueline Tillman on January 5, 1961. (2) The defendant wilfully neglected and refused to support and maintain said illegitimate child after demand. (3) The defendant is guilty as charged in the warrant. In the argument here, defendant’s counsel insisted the defendant’s constitutional rights were violated in that he was not first tried on the issue of paternity and, if found to be the father of the child, then and only then, should he be tried in a separate proceeding on the general issue of failure to support. The practice has been to submit separate issues because the paternity need be established only once; whereas, the wilful failure to support after notice and demand is a continuing offense and a trial on that issue involves the failure to support up to the date of the indictment or warrant. Subsequent failure may be the subject of a further prosecution. The defendant’s contentions and objections to the trial are without support. Separate issues arising upon the warrant were properly submitted. The trial was in accordance with the usual practice in such cases. State v. Robinson, 245 N.C. 10, 95 S.E. 2d 126; State v. Chambers, 238 N.C. 373, 78 S.E. 2d 209; State v. Love, 238 N.C. 283, 77 S.E. 2d 501; State v. Ellison, 230 N.C. 59, 52 S.E. 2d 9; State v. Hayden, 224 N.C. 779, 32 S.E. 2d 333; State v. Spillman, 210 N.C. 271, 186 S.E. 322.
The record of the trial in the superior court discloses
No error.